[exh101dh001.jpg]
EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (the
“Agreement”) is made and entered into by and between Dunkin’ Brands, Inc., a
Delaware corporation with its principal place of business at Canton,
Massachusetts (the “Company”), Dunkin’ Brands Group, Inc., a Delaware
Corporation (“Holdings”), and David Hoffmann (the “Executive”), effective as of
July 11, 2018 (the “Effective Date”). WHEREAS, the operations of the Company and
its Affiliates are a complex matter requiring direction and leadership in a
variety of areas, including financial, strategic planning, regulatory, community
relations and others; WHEREAS, the Executive possesses certain experience and
expertise that qualify him to provide the direction and leadership required by
the Company and its Affiliates; WHEREAS, subject to the terms and conditions
hereinafter set forth, the Company and Holdings wish to employ the Executive as
their Chief Executive Officer and the Executive wishes to serve in such
capacity; NOW, THEREFORE, in consideration of the foregoing premises and the
mutual promises, terms, provisions and conditions set forth in this Agreement,
the parties hereby agree: 1. Employment. Effective as of the Effective Date and
subject to the terms and conditions set forth in this Agreement, the Company
hereby offers, and the Executive hereby accepts, continuing employment. 2. Term.
Subject to earlier termination as hereinafter provided, the Executive’s
employment in the capacity of Chief Executive Officer shall commence on the
Effective Date and, unless earlier terminated under Section 5 of this Agreement,
shall continue for a term of three (3) years. The term of this Agreement is
hereinafter referred to as “the term of this Agreement” or “the term hereof.”
The parties agree that they will meet to discuss the possibility of an extension
to the term of this Agreement within six months following the second anniversary
of the Effective Date, it being understood that any such extension must be
mutually agreed to in writing by both the Executive and the Company. 3. Capacity
and Performance. (a) During the term hereof, the Executive shall serve as the
Chief Executive Officer of the Company and Holdings, reporting to the Executive
Chairman of the Board of Directors of Holdings (the “Board”) so long as that
position remains in effect, and to the Board directly thereafter. During the
term, subject to the requirements of applicable law (including, without
limitation, any rules or regulations of any exchange on which the common stock
of Holdings is listed), Holdings agrees to propose to the shareholders of
Holdings at each applicable annual meeting occurring during the term the
re-election of the Executive as a member of the Board and the Executive shall so
serve, without additional compensation, if re-elected. In addition, and without
further compensation, the Executive shall serve as a director and/or officer of
one or more of the Company’s Affiliates, if so elected or appointed from time to
time as the Company or the Board deem appropriate. In the event the Executive’s
employment with the Company terminates for any reason, the Executive’s
membership on the Board and the Executive’s service as a director and/or officer
of the Company and any of its Affiliates shall also terminate, and the Executive
shall be deemed to resign from the Board and from all such director and officer
positions immediately upon such termination of employment, in each case, unless
otherwise agreed in writing by the Company and the Executive. 1



--------------------------------------------------------------------------------



 
[exh101dh002.jpg]
(b) During the term hereof, the Executive shall be employed by the Company on a
full-time basis and shall perform the duties consistent with his position for
the Company, for Holdings and for their respective Affiliates. (c) During the
term hereof, the Executive shall devote substantially all of his business time
and efforts, business judgment, skill and knowledge to the performance of his
duties hereunder; provided, however, that the Executive may devote reasonable
amounts of time to serving (i) as a director or a member of any industry, trade,
professional, governmental, religious, educational or charitable organization;
or (ii) in such activities and positions as may be expressly approved by the
Board; so long as, in each case, the services do not interfere with the
performance of the Executive’s services hereunder. 4. Compensation and Benefits.
As compensation for all services performed by the Executive during the term
hereof, the Executive shall receive the following: (a) Base Salary. Effective as
of the Effective Date and during the term hereof, the Company shall pay the
Executive a base salary at the rate of Nine Hundred Thousand Dollars ($900,000)
per annum, payable in accordance with the Company’s payroll practices for its
executives as may exist from time-to-time, in the Company’s sole discretion.
Such base salary is hereinafter referred to as the “Base Salary”. (b) Incentive
and Bonus Compensation. During the term hereof, the Executive shall be eligible
to receive an annual bonus based on the achievement of pre-established
performance objective(s) set by the Board or the Compensation Committee of the
Board (“Committee”) for such year, in accordance with the terms of the Company’s
Short Term Annual Incentive Plan, as in effect from time to time. For each
fiscal year during the term of this Agreement, if the Company’s performance
measured against the relevant performance objective or objectives is achieved at
the pre-established target level, the Executive will be eligible to receive a
target bonus of One Hundred and Twenty Five Percent (125%) of Base Salary
earnings (prorated for 2018 based on the Effective Date) and shall be eligible
to receive a maximum bonus on such terms as approved by the Board or the
Committee consistent with the same determination (including with respect to any
slope approved by the Board or the Committee determining the funding of annual
bonuses for Company executives based on the Company’s performance and any
respective threshold and maximum funding levels thereunder) for the majority of
other senior executives of the Company. If the Company’s performance measured
against the relevant performance objective or objectives is achieved at a level
below the target level, the Board or the Committee shall determine what bonus,
if any, the Executive shall receive, such determination to be made in the
Board’s or the Committee’s sole discretion and in a manner similar to the
determination (including with respect to any slope approved by the Board or the
Committee determining the funding of annual bonuses for Company executives based
on the Company’s performance and any respective threshold and maximum funding
levels thereunder) for the majority of other senior executives of the Company.
For purposes of this section, the fiscal year shall mean the then-current fiscal
year of the Company. Any bonus due hereunder shall be payable not later than two
and one-half (2 ½) months following the end of the fiscal year for which the
bonus was earned. (c) Business Expenses. The Company shall pay or reimburse the
Executive for all reasonable business expenses incurred or paid by the Executive
in the performance of his duties hereunder, upon submission of documentation in
accordance with the Company’s then-existing policies and procedures for
substantiation and reimbursement of expenses. (d) Vacations. During the term
hereof, the Executive shall be entitled to four (4) weeks of vacation per year,
in addition to standard Company holidays, said vacation to be taken at such
times and intervals as shall reasonably be determined by the Executive. 2



--------------------------------------------------------------------------------



 
[exh101dh003.jpg]
(e) Other Benefits. During the term hereof, the Executive shall be entitled to
participate in any and all Employee Benefit Plans from time to time in effect
for employees of the Company generally, and in all fringe benefits generally
available to senior executives of the Company, but without duplication of any
benefit or class of any benefits provided for separately under this Agreement
(e.g., severance). Such participation shall be subject to the terms of the
applicable plan documents and then-existing Company policies. The Company may
alter, modify, add to, suspend or terminate its Employee Benefit Plans at any
time as it, in its sole judgment, determines appropriate, without recourse by
the Executive. For purposes of this Agreement, “Employee Benefit Plan” shall
have the meaning ascribed to such term in Section 3(3) of ERISA, as amended from
time to time. (f) Timing of Reimbursements. Any reimbursements or in-kind
benefits provided under (c) or (e) of this Section 4, or otherwise provided
under this Agreement, that would constitute nonqualified deferred compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended from
time to time, and guidance issued thereunder (“Section 409A”), shall be subject
to the following additional rules: (i) no reimbursement of any such expense
shall affect the Executive’s right to reimbursement of any other such expense in
any other taxable year; (ii) reimbursement of the expense shall be made not
later than the end of the Executive’s taxable year following the taxable year in
which the expense was incurred; and (iii) the right to reimbursement shall not
be subject to liquidation or exchange for any other benefit. (g) Equity Awards.
The Executive will be eligible to participate in the Company’s 2015 Omnibus
Long-Term Incentive Plan (or any successor equity plan) as in effect from time
to time. The Executive will be eligible to receive an equity award grant for
calendar year 2019 with an approximate grant date fair value of $3,500,000,
subject to Board and Committee approval. Equity award grants are presently
scheduled to be made during the first quarter following the applicable calendar
year, and actual grant date fair values will be based on Company performance,
individual performance and Board and Committee discretion. Any equity award
grants are subject to Board or Committee approval, the terms of the 2015 Omnibus
Long-Term Incentive Plan (or any successor equity plan), as in effect from time
to time, the applicable stock award agreements, and Dunkin’ Brands Stock
Ownership Guidelines, which for a CEO are currently six (6) times annual base
salary. (h) Equity Award Upon Promotion to Chief Executive Officer. The
Executive will receive a one-time equity award upon or as soon as practicable
following the Effective Date. This award is separate and distinct from the
Company’s annual equity award program described in section 4(g) above and is
non-recurring. This award will be in the form of restricted stock units and will
have an approximate grant date fair value of $1,500,000. This award will vest
ratably over three years subject to the Executive’s continued employment with
the Company. The specific terms and conditions of this award will be governed by
an award agreement, which will be provided under separate cover and is expressly
incorporated herein, and the terms of the 2015 Omnibus Long-Term Incentive Plan.
5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate prior to the expiration of the term hereof under the following
circumstances: (a) Death. Upon the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate
and, within thirty (30) days of the date of death, the Company shall pay to the
Executive’s designated beneficiary or, if no beneficiary has been designated by
the Executive in writing, to his estate, a lump sum cash payment of (i) any Base
Salary earned but not paid during the final payroll period of the Executive’s
employment through the date of termination, and (ii) any vacation accrued but
not used through the date of termination (all of the foregoing, “Final
Compensation”). The Company will have no further obligations to the Executive or
his estate or designated beneficiary hereunder, except for vested benefits
expressly provided under the terms of the 3



--------------------------------------------------------------------------------



 
[exh101dh004.jpg]
Employee Benefits Plans, and any annual bonus earned for the fiscal year
preceding that in which a termination occurs based on that fiscal year’s
performance, but that remains unpaid as of the date of termination. (b)
Disability. (i) The Company may terminate the Executive’s employment hereunder,
upon at least ten (10) days’ prior notice to the Executive, in the event that
the Executive becomes disabled during his employment hereunder through any
illness, injury, accident or condition of either a physical or psychological
nature and, as a result, is unable to perform substantially all of his duties
and responsibilities hereunder, notwithstanding the provision of any reasonable
accommodation, for more than ninety (90) consecutive days during any period of
three hundred and sixty-five (365) consecutive calendar days. In the event of
such termination, the Company shall provide the Executive with a lump sum cash
payment of Final Compensation upon such termination and any annual bonus earned
for the fiscal year preceding that in which a termination occurs based on that
fiscal year’s performance, but that remains unpaid as of the date of
termination. (ii) The Board may designate another employee to act in the
Executive’s place during any period of the Executive’s disability.
Notwithstanding any such designation, the Executive shall continue to receive
the Base Salary in accordance with Section 4(a) and benefits in accordance with
Section 4(e), to the extent permitted by the then-current terms of the
applicable Employee Benefit Plans, until the Executive becomes eligible for
disability income benefits under the Company’s disability income plan or until
the termination of his employment, whichever shall first occur. (iii) Any
payments made to the Executive under the Company’s long-term disability income
plan shall reduce the Base Salary otherwise payable for the period covered by
such disability payment, provided that the Executive shall continue to
participate in all Employee Benefit Plans until the termination of his
employment. (iv) If any question shall arise as to whether during any period the
Executive is disabled the Executive may, and at the request of the Company
shall, submit to a medical examination by a physician mutually selected by the
Board and the Executive, and a written determination by such physician shall for
the purposes of this Agreement be conclusive of the issue. If the Board and the
Executive cannot agree on a physician, the Board may select a physician who is a
physician on staff at a hospital in Boston, Massachusetts. If such question
shall arise and the Executive shall fail to submit to such medical examination,
the Company’s determination of the issue shall be binding on the Executive. (c)
By the Company for Cause. The Company may terminate the Executive’s employment
hereunder for Cause at any time upon notice to the Executive setting forth in
reasonable detail the nature of such Cause. The following shall constitute
“Cause” for termination; however, this list shall not be deemed exhaustive of
all such grounds for a termination for “Cause”: (i) The Executive’s commission
of a felony, crime of moral turpitude, breach of trust or unethical business
conduct, or any crime involving the Company; (ii) The Executive’s material and
continued failure to adhere to the directions of the Board, to adhere to the
Company’s policies and practices, or to devote substantially all of his business
time and efforts to the Company; (iii) The Executive’s willful and continued
failure to substantially perform those duties properly assigned to him (other
than any such failure resulting from his disability); 4



--------------------------------------------------------------------------------



 
[exh101dh005.jpg]
(iv) The Executive’s breach of any of Sections 6, 7 or 8 of this Agreement; (v)
The Executive’s breach in any material respect of the terms and provisions of
this Agreement and failure to cure such breach within ten (10) days following
written notice from the Company specifying such breach; (vi) The Executive’s
misconduct, fraud, misappropriation or embezzlement, or any willful act which,
in the Board’s reasonable judgment, brings or has the potential to bring the
Company into disrepute; (vii) The Executive becomes disqualified from holding
any office in the Company or in any of its Affiliates (except where such
disqualification is a result of actions of the Company or any of its Affiliates
or is a result of actions over which he has no control), or resigns from such
office (other than for Good Reason) without the prior written approval of the
Board. Upon the giving of notice of termination of the Executive’s employment
hereunder for Cause, the Company shall have no further obligation to the
Executive, other than to pay Final Compensation immediately upon such
termination. For purposes of this provision, no act or failure to act, on the
part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that his action or omission is in the best interests of the Company. Any act or
failure to act that is based upon authority given by a resolution duly adopted
by the Board or based upon the advice of counsel for the Company, shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. (d) By the Company Other
than for Cause. The Company may terminate the Executive’s employment hereunder
other than for Cause at any time. In the event of such termination, then, in
addition to Final Compensation, which shall be payable immediately upon
termination, the Company shall pay to the Executive, an amount equal to eighteen
(18) months of his Base Salary. Such payment shall be made in equal installments
over the eighteen (18)-month period following such termination. In addition, the
Company shall pay the Executive an amount equal to 100% of the target bonus as
defined under Section 4(b) of this Agreement for the year in which such
termination occurs divided in equal installments for the eighteen (18)-month
period following the date on which the termination occurs. Upon the payment of
such amounts, the Company shall have no further obligation to the Executive. The
obligation of the Company to make any payments under this Section 5(d),
excluding the payment of Final Compensation, shall be conditioned upon and
subject to the Executive’s entering into a separation and general release
agreement, which shall include and expressly incorporate the non-competition,
non- solicitation, and confidentiality provisions herein, with the Company in
the form provided by the Company that has been in effect for at least fourteen
(14) days prior to the date of such payment, and on the Executive's continued
compliance with the obligations of the Executive to Holdings, the Company and
its Affiliates that survive termination of his employment, including without
limitation under Sections 6, 7 and 8 of this Agreement. Subject to Section 5(i)
below, all severance pay to which the Executive is entitled hereunder shall be
in the form of salary continuation, payable in accordance with the normal
payroll practices of the Company, with the first payment, which shall be
retroactive to the day immediately following the date the Executive’s employment
terminated, being due and payable on the Company’s next regular payday for
employees that follows the expiration of sixty (60) calendar days from the date
the Executive’s employment terminates. (e) By the Executive’s Resignation for
Good Reason. The Executive may terminate his employment hereunder for Good
Reason, upon notice to the Company setting forth in reasonable detail the nature
of such Good Reason. The following shall constitute Good Reason for termination
by the Executive: 5



--------------------------------------------------------------------------------



 
[exh101dh006.jpg]
(i) Material diminution in the nature or scope of the Executive’s
responsibilities, duties, authority or status; provided, however, that each of
(A) the Company’s failure to continue the Executive’s appointment as a director
or officer of Holdings, the Company or any of its Affiliates, , (B) any
diminution of the business of Holdings, the Company or any of their respective
Affiliates, and (C) any sale or transfer of equity, property or other assets of
Holdings, the Company or any of their respective Affiliates (including any such
sale or transfer or any other transaction or series of such transactions that
results in a change of control of the Company or Holdings) shall not be deemed
to constitute “Good Reason”; (ii) Relocation of the Executive’s place of
headquartered employment, without the Executive’s consent, to a location that is
more than fifty (50) miles from Canton, Massachusetts; or (iii) The Company
fails to perform substantially any material term of this Agreement, excluding a
failure which is cured within thirty (30) business days following notice from
the Executive specifying in detail the nature of such failure. A termination
shall qualify as a termination for Good Reason only if (1) the Executive gives
the Company notice within ninety (90) days of its first existence or occurrence
(without the consent of the Executive), of any or any combination of the
eligibility conditions specified above; (2) the Company fails to cure the
eligibility condition(s) within thirty (30) days of receiving such notice; and
(3) the Executive terminates employment not later than ninety (90) days
following the end of such thirty-day period. In the event of termination in
accordance with this Section 5(e), and in addition to Final Compensation, which
shall be paid not later than the next regular Company payday following the
effective date of termination, the Executive will be entitled to the same
payments that he would have been entitled to receive had the Executive been
terminated by the Company other than for Cause in accordance with Section 5(d)
above, payable as provided in Section 5(d); provided that the Executive
satisfies all conditions to such entitlement as set forth in Section 5(d)
including the execution of the separation and general release agreement
described therein and compliance with the covenants set forth in Sections 6, 7
and 8 of this Agreement. A termination of employment for Good Reason under this
Section 5(e) is intended to satisfy the meaning of “involuntary separation from
service” (as defined in Section 1.409A-1(n) of the Treasury Regulations). (f) By
the Executive Other than for Good Reason. The Executive may terminate his
employment hereunder at any time upon sixty (60) days’ notice to the Company. In
the event of termination of the Executive pursuant to this Section 5(f), the
Board may elect to waive the period of notice, or any portion thereof. The
Company shall have no further obligation to the Executive, other than for any
Final Compensation, which shall be paid not later than the next regular Company
payday following the effective date of termination. (g) Expense Reimbursement.
Following the termination of the Executive’s employment for any reason, the
Company will reimburse the Executive or his estate or designated beneficiary for
any business expenses reasonably incurred by the Executive and reimbursable
under Section 4(c) hereof but un-reimbursed on the date of termination, provided
that such expenses and required substantiation and documentation are submitted
within sixty (60) days following the date the Executive’s employment terminates.
Any such reimbursement shall be payable not later than thirty (30) days
following receipt by the Company of such properly substantiated and documented
request for reimbursement. (h) Employee Benefit Plans. Except for any right of
the Executive to continue medical and dental plan participation in accordance
with applicable law, the Executive’s participation in all Employee Benefit Plans
shall terminate pursuant to the terms of the applicable plan documents based on
the date of termination of the Executive’s employment without regard to
severance payments or other payment made to or on behalf of the Executive
following such date of termination. 6



--------------------------------------------------------------------------------



 
[exh101dh007.jpg]
(i) Timing of Payments. (i) Notwithstanding anything to the contrary in this
Agreement, if at the time of the Executive’s termination of employment, the
Executive is a “specified employee,” as defined below, any and all amounts
payable under this Section 5 on account of such separation from service that
constitute deferred compensation and would (but for this provision) be payable
within six (6) months following the date of termination, shall instead be paid
on the next business day following the expiration of such six (6) month period
or, if earlier, upon the Executive’s death; except (A) to the extent of amounts
that do not constitute a deferral of compensation within the meaning of Treasury
regulation Section 1.409A-1(b) (including without limitation by reason of the
safe harbor set forth in Section 1.409A- 1(b)(9)(iii), as determined by the
Company in its reasonable good faith discretion); (B) benefits that qualify as
excepted welfare benefits pursuant to Treasury regulation Section
1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to the
requirements of Section 409A. (ii) For purposes of this Agreement, to the extent
required to comply with Section 409, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i). (iii) Each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments. 6. Confidential Information. (a)
The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that the Executive may develop Confidential
Information for the Company or its Affiliates and that the Executive may learn
of Confidential Information during the course of employment. The Executive will
comply with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information and shall not disclose to any Person or use,
other than as required by applicable law or for the proper performance of his
duties and responsibilities to the Company and its Affiliates, any Confidential
Information obtained by the Executive incident to his employment or other
association with the Company or any of its Affiliates; provided that the
Executive may divulge any Confidential Information that may be required by law
and may disclose such information to his personal advisors for purposes of
enforcing or interpreting this Agreement, provided they agree to keep it
confidential. The Executive understands that this restriction shall continue to
apply after his employment terminates, regardless of the reason for such
termination. The confidentiality obligation under this Section 6 shall not apply
to information which is generally known or readily available to the public at
the time of disclosure or becomes generally known through no wrongful act on the
part of the Executive or any other Person having an obligation of
confidentiality to the Company or any of its Affiliates. Following termination
of employment, the Executive shall not communicate or divulge any Confidential
Information without the Company’s prior written consent or as may otherwise be
required by law or legal process. (b) Notwithstanding the foregoing, nothing in
this Agreement limits, restricts or in any other way affects the Executive
communicating with any governmental agency or entity, or communicating with any
official or staff person of a governmental agency or entity, concerning matters
relevant to the governmental agency or entity, or requires the Executive to
provide prior notice to the Company of the same. The Executive cannot be held
criminally or civilly liable under any federal or state trade secret law 7



--------------------------------------------------------------------------------



 
[exh101dh008.jpg]
for disclosing a trade secret (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed under seal in a lawsuit or other
proceeding. Notwithstanding this immunity from liability, the Executive may be
held liable if he unlawfully accesses trade secrets by unauthorized means. (c)
All documents, records, tapes and other media of every kind and description
relating to the business of the Company or its Affiliates and any copies, in
whole or in part, thereof (the “Documents”), whether or not prepared by the
Executive, shall be the sole and exclusive property of the Company and its
Affiliates. The Executive shall surrender to the Company at the time his
employment terminates all Documents containing Confidential Information then in
the Executive’s possession, such as strategic business plans and other material
Documents. (d) The Executive will not disclose to or use on behalf of the
Company any proprietary information of a third party without such party’s
consent. 7. Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive’s full right, title and interest in and
to all Intellectual Property developed during the term of his employment with
the Company. Subject to the foregoing, the Executive agrees to execute any and
all applications for domestic and foreign patents, copyrights or other
proprietary rights and to do such other acts requested by the Company to assign
the Intellectual Property so developed to the Company and to permit the Company
to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. All copyrightable works that the Executive creates shall
be considered “work made for hire” and shall, upon creation, be owned
exclusively by the Company. 8. Restricted Activities. The Executive agrees that
some restrictions on his activities during and after his employment are
necessary to protect the goodwill, Confidential Information and other legitimate
interests of the Company and its Affiliates: (a) While the Executive is employed
by the Company and for two (2) years after his employment terminates, and
regardless of the reason therefor, the Executive shall not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, compete with the Company or any of its Affiliates or
undertake any planning for any business competitive with the Company or any of
its Affiliates. Specifically, the Executive agrees not to engage in any manner
in any activity that is directly or indirectly competitive with the business of
the Company or any of its Affiliates as conducted during the Executive’s
employment, and further agrees not to work or provide services, in any capacity,
whether as an employee, independent contractor or otherwise, whether with or
without compensation, to any Person who is engaged in any business that is
competitive with the business of the Company or any of its Affiliates for which
the Executive has provided services during his employment. Restricted activity
includes without limitation accepting employment with any Person who is, or at
any time within one year prior to termination of the Executive’s employment has
been, a franchisee of the Company or any of its Affiliates. For purposes of this
Section 8, the business of the Company and its Affiliates shall include all
Products as hereinafter defined. The foregoing, however, shall not prevent the
Executive’s passive ownership of two percent (2%) or less of the equity
securities of any publicly traded company. (b) The Executive agrees that, during
his employment and during the two (2) year period immediately following
termination of his employment, and regardless of the reason therefor, the
Executive will not directly or indirectly (a) solicit or encourage any
franchisee of the Company or any of its Affiliates to terminate or diminish its
relationship with them; or (b) seek to persuade any such 8



--------------------------------------------------------------------------------



 
[exh101dh009.jpg]
franchisee or prospective franchisee of the Company or any of its Affiliates to
conduct with anyone else any business or activity which such franchisee or
prospective franchisee conducts with the Company or any of its Affiliates;
provided that these restrictions shall apply only with respect to those Persons
who are or have been a franchisee of the Company or any of its Affiliates at any
time within the immediately preceding one year or whose business has been
solicited on behalf of the Company or any of the Affiliates by any of their
officers, employees or agents (and of which the Executive has actual knowledge)
within said one year period, other than by form letter, blanket mailing or
published advertisement. (c) The Executive agrees that, during his employment
and for the two (2) year period immediately following termination of his
employment, and regardless of the reason therefor, the Executive will not, and
will not assist any other Person to, (a) hire or solicit for hiring any employee
of the Company or any of its Affiliates as of the date of such solicitation or
any employee who was employed by the Company or any of its Affiliates during the
six (6) months prior to the Executive’s termination of employment, or seek to
persuade any employee of the Company or any of its Affiliates to discontinue
employment or (b) solicit or encourage any independent contractor providing
services to the Company or any of its Affiliates to terminate or diminish its
relationship with them. For the purposes of this Agreement, an “employee” or
“independent contractor” of the Company or any of its Affiliates is any person
who was such at any time within the preceding year. For purposes hereof, general
solicitations not directed at a particular person or advertising in media
directed at the general public shall not provide the basis for a claim by the
Company that the Executive violated this Section as it relates to the non-
solicitation covenants contained herein. 9. Enforcement of Covenants. The
Executive acknowledges that he has carefully read and considered all the terms
and conditions of this Agreement, including the restraints imposed upon him
pursuant to Sections 6, 7 and 8 hereof. The Executive agrees without reservation
that each of the restraints contained herein is necessary for the reasonable and
proper protection of the goodwill, Confidential Information and other legitimate
interests of the Company and its Affiliates; that each and every one of those
restraints is reasonable in respect to subject matter, length of time and
geographic area; and that these restraints, individually or in the aggregate,
will not prevent him from obtaining other suitable employment during the period
in which the Executive is bound by these restraints. The Executive further
acknowledges that, were he to breach any of the covenants contained in Sections
6, 7 or 8 hereof, the damage to the Company would be irreparable. The Executive
therefore agrees that the Company, in addition to any other remedies available
to it, shall be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by the Executive of any of said covenants,
without having to post bond, as well as to its reasonable attorneys’ fees and
costs incurred in connection with such breach. The parties further agree that,
in the event that any provision of Section 6, 7 or 8 hereof shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
being extended over too great a time, too large a geographic area or too great a
range of activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law. 10. Definitions. Words or
phrases which are initially capitalized or are within quotation marks shall have
the meanings provided in this Section and as provided elsewhere herein. For
purposes of this Agreement, the following definitions apply: (a) “Affiliates”
means all persons and entities directly or indirectly controlling, controlled by
or under common control with Holdings or the Company, as applicable, where
control may be by either management authority, contract or equity interest. (b)
“Confidential Information” means any and all information of Holdings, the
Company and their respective Affiliates that is not generally known by others
with whom they compete or do business, and any and all information, publicly
known in whole or in part or not, which, if disclosed by Holdings, the Company
or their respective Affiliates would assist in competition against them.
Confidential 9



--------------------------------------------------------------------------------



 
[exh101dh010.jpg]
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of Holdings, the Company and their respective Affiliates, (ii) the
Products, (iii) the costs, sources of supply, financial performance and
strategic plans of the Company and its Affiliates, and (iv) the identity and
special needs of the customers or franchisees of Holdings, the Company and their
respective Affiliates. Confidential Information also includes any information
that Holdings, the Company or any of their respective Affiliates have received,
or may receive hereafter, belonging to franchisees or others with any
understanding, express or implied, that the information would not be disclosed.
(c) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas that are patentable
or copyrightable or constitute trade secrets conceived, made, created or
developed by the Executive (whether alone or with others, whether or not during
normal business hours or on or off Company premises) during the Executive’s
employment that relate to either the Products or any prospective activity of
Holdings, the Company or any of their respective Affiliates or that make use of
Confidential Information or any of the equipment or facilities of Holdings, the
Company or any of their respective Affiliates. (d) “Person” means an individual,
a corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
any of its Affiliates. (e) “Products” mean all products researched, developed,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
Holdings, the Company or any of their respective Affiliates, to the extent such
products pertain to breakfast foods, coffees and related beverages, and/or ice
cream, or to other food product lines the Company or any of its Affiliates has
adopted or may adopt (through business acquisition or otherwise) subsequent to
the execution of this Agreement, together with all services provided by
Holdings, the Company or any of their respective Affiliates, during the
Executive’s employment. 11. Withholding. All payments made by the Company under
this Agreement shall be reduced by any tax or other amounts required to be
withheld by the Company under applicable law. 12. Assignment. Neither the
Company nor the Executive may make any assignment of this Agreement or any
interest herein, by operation of law or otherwise, without the prior written
consent of the other; provided, however, that the Company may assign its rights
and obligations under this Agreement without the consent of the Executive in the
event that the Executive is transferred to a position with any of the Affiliates
or in the event that the Company shall hereafter affect a reorganization,
consolidate with, or merge into, any Person or transfer all or substantially all
of its properties or assets to any Person. This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, their respective
successors, executors, administrators, heirs and permitted assigns. 13.
Severability. If any portion or provision of this Agreement shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law. 14. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach. 10



--------------------------------------------------------------------------------



 
[exh101dh011.jpg]
15. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the Chair of the Board, or to such other address as either party
may specify by notice to the other actually received. 16. Entire Agreement; No
Conflicting Agreements. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment, including, without limitation, that certain offer letter
between the Executive and the Company dated September 19, 2016. The Executive
hereby represents and warrants that the execution of this Agreement and the
performance of his obligations hereunder will not breach or be in conflict with
any other agreement to which the Executive is a party or is bound and that the
Executive is not now subject to any covenants against competition or similar
covenants or any court order or other legal obligation that would affect the
performance of his obligations hereunder. 17. Amendment. This Agreement may be
amended or modified only by a written instrument signed by the Executive and by
an expressly authorized representative of the Company. 18. Headings. The
headings and captions in this Agreement are for convenience only and in no way
define or describe the scope or content of any provision of this Agreement. 19.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument. 20. Governing Law. This is a Massachusetts contract and
shall be construed and enforced under and be governed in all respects by the
laws of the Commonwealth of Massachusetts, without regard to the conflict of
laws principles thereof. The Company and the Executive each irrevocably and
unconditionally (i) agree that any suit, action or proceeding commenced by
either party against the other will be brought in the state of Massachusetts,
(ii) consents to the non-exclusive jurisdiction of any such court in any such
suit, action or proceeding, and (iii) waives any objection which either party
may have to the laying of venue of any such suit, action or proceeding in any
such court. The Company and the Executive each also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 15. 21.
Successors. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
22. Survival. This Agreement shall survive the expiration of the term hereof and
the termination of Executive’s employment under any circumstances to the extent
necessary to give effect to its provisions. [Signature page follows
immediately.] 11



--------------------------------------------------------------------------------



 
[exh101dh012.jpg]
IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by their duly authorized representatives, and by the Executive, as
of the date first above written. DAVID HOFFMANN: DUNKIN’ BRANDS, INC. /s/ David
Hoffmann By: /s/ Nigel Travis Nigel Travis Title:Executive Chairman of the Board
DUNKIN’ BRANDS GROUP, INC. By: _____/s/ Nigel Travis___________________ Nigel
Travis Title: Executive Chairman of the Board 12



--------------------------------------------------------------------------------



 